Campbell, J.
 The measure of damages to which the Landowners were entitled for the taking of the easement by the Gas Company was the difference in the fair market value of the land immediately before the taking as compared to the fair market value of the land immediately after the taking. 3 Strong, N. C. Index 2d, Eminent Domain, Sec. 5. In determining market value, consideration of future uses to which the property is adapted and which are precluded by the taking, should be limited to those uses which are so reasonably probable as to have an effect on the present market value of the land, and purely imaginative or speculative value should not be considered. Light Co. v. Clark, 243 N.C. 577, 91 S.E. 2d 569 (1956); Light Co. v. Moss, 220 N.C. 200, 17 S.E. 2d 10 (1941); Crisp v. Light Co., 201 N.C. 46, 158 S.E. 2d 845 (1931).
The Gas Company presents only one question for determination. The Gas Company argues that the witness Thrash and the witness Coggins based their respective opinions as to the before value of the tract of land on an assumption that the 16-foot roadway easement could be changed and by thus relocating the 16-foot roadway the land would be more adaptable for development as a subdivision, and that this relocation of the 16-foot roadway was now eliminated by the establishment of the Gas Company right-of-way along the northerly edge of the 16-foot roadway. The Gas Company argues that this permitted the establishment of a higher before value and that the property should have been valued in its existing condition with the 16-foot roadway established as it actually is and not based upon a possibility of changing it.
This is a valid argument, but we do not find that the Gas Company was prejudiced in the instant case. The witness *205Coggins was actually the low man of the six witnesses testifying on behalf of the Landowners. In fact the witness Coggins testified with regard to the 16-foot roadway, “If that weren’t a firm right-of-way there, I would think the property would have more value than I placed on it.” It is thus obvious that the witness Coggins did not base his values upon the possibility of changing the roadway.
It is not so clear that the witness Thrash did not base his opinion as to the before value upon the possibility of changing the 16-foot roadway. Even assuming, however, that the witness Thrash did base his valuation upon, this possibility, which would be an unacceptable and objectionable method, nevertheless, we do not think that the Gas Company has been prejudiced. The witness Thrash arrived at a damage figure of $21,200. The judge, in his charge to the jury, told the jury,
“. . . The Court instructs you as a matter of law that you are not to consider a possibility of any change in the location of the roadway or power and light company easements. It is your duty to determine the value of the property immediately before the taking as it was at that time, and the value of the property immediately after the taking as it was at that time, and not to determine these values based on any possibility or assumption that some change in these easements might be made at a later date.”
It is quite obvious that the jury was not confused and understood the judge’s instructions because they did not find damages in keeping with what the witness Thrash had testified. The jury verdict of $8,500 would indicate a thorough understanding of the judge’s instructions. We would suggest comparison with the case of Shopping Center v. Highway Commission, 265 N.C. 209, 143 S.E. 2d 244 (1965).
In the trial below we find no error sufficiently prejudicial to warrant a new trial.
No Error.
Britt and Vaughn, JJ., concur.